Citation Nr: 1622601	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  14-24 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Vocational Rehabilitation and Employment Division of the Regional Office in New York, New York


THE ISSUE

Entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code for the purpose of obtaining a doctorate in clinical psychology (DCP).

(The issues of higher disability ratings for right foot plantar fasciitis, surgical scars of the bilateral shoulders, and right retractile testicle with orchalgia, a temporary total rating under the provisions of 38 C.F.R. § 4.30 for right foot outpatient treatment, and service connection for gout are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Rudy S. Melson, Agent



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) VRE Division of the Regional Office (RO) in New York, New York.  

In April 2015, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the electronic file.  If he desires to file a claim for education benefits under the provisions of Chapter 33, Title 38, United States Code, he should do so directly with the RO.  See Hearing Transcript at 3.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDING OF FACT

The Veteran was awarded entitlement to VRE employment services, and education and training services are precluded as a matter of law during a period or program of employment services.


CONCLUSION OF LAW

The criteria for entitlement to VRE benefits pursuant to Chapter 31 for the purpose of obtaining a doctorate in clinical psychology have not been met.  38 U.S.C.A. §§ 3100, 3102 (West 2014); 38 C.F.R. §§ 21.1, 21.35, 21.40, 21.47, 21.254 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The purpose of vocational rehabilitation services is to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. §§ 3100, 3101; 38 C.F.R. §§ 21.35(b), 21.70, 21.71.  A veteran is entitled to participate in a rehabilitation program under Chapter 31 if he or she has a service-connected disability or combination of disabilities rated at 20 percent or more and is determined by the Secretary to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40(a). 

VA defines an employment handicap as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  The impairment must result in substantial part from one or more service-connected disabilities.  38 U.S.C.A. § 3101(1); 38 C.F.R. §§ 21.35, 21.51.  The service-connected disabilities must have an identifiable, measurable, or observable causative effect on a veteran's overall vocational impairment, but need not be the sole or primary cause of the employment handicap.  38 C.F.R. § 21.51.

In each case in which an employment handicap is found, a separate determination must be made with respect to whether that impairment constitutes a "serious employment handicap."  38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.52(a).  A serious employment handicap exists where an individual has a significant vocational impairment (i.e., a significant impairment of the ability to prepare for, obtain, or keep employment consistent with his abilities, aptitudes, and interests); the effects of the significant vocational impairment are not overcome; and a service-connected disability contributes in a substantial part to the individual's overall significant vocational impairment.  38 C.F.R. § 21.52. 

An individualized written rehabilitation plan (IWRP) will be developed for each veteran eligible for rehabilitation services under Chapter 31.  The plan is intended to assist in: (1) providing a structure which allows vocational rehabilitation and counseling staff to translate the findings made in the course of the initial evaluation into specific rehabilitation goals and objectives; (2) monitoring a veteran's progress in achieving the rehabilitation goals established in the plan; (3) assuring the timeliness of assistance by VA staff in providing services specified in the plan; and (4) evaluating the effectiveness of the planning and delivery of rehabilitation services by the vocational rehabilitation and counseling staff.  38 C.F.R. § 21.80.  The term "plan" also includes creation of an IEAP.  Id.; see also 38 C.F.R. § 21.88.

The terms and conditions of the plan must be approved and agreed to by a counseling psychologist, a vocational rehabilitation specialist, and a veteran.  A vocational rehabilitation specialist or counseling psychologist designated as case manager has the primary role in carrying out VA responsibility for implementation of the plan.  A counseling psychologist has the primary responsibility for the preparation of plans.  38 C.F.R. § 21.92.

A case manager and a veteran will review all of the terms of the plan and a veteran's progress at least every 12 months.  On the basis of this review, a veteran and a case manager will agree whether the plan should be retained, amended, or redeveloped.  Disagreement with regard to a change (or refusal of a change) in the plan is appealable to the Board.  38 C.F.R. § 21.98(d).

A veteran, a counseling psychologist, or a vocational rehabilitation specialist may request a change in the plan at any time.  38 C.F.R. § 21.94(a).  A change in the statement of a long-range goal, however, may only be made following a reevaluation of a veteran's rehabilitation program by a counseling psychologist.  A change may be made when: (1) achievement of the current goal is no longer reasonably feasible; or (2) a veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range goal is established; and (3) a veteran fully participates and concurs in the change.  38 C.F.R. § 21.94(b).

VA must also determine the reasonable feasibility of a veteran achieving a vocational goal.  38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.50.  A "vocational goal" is defined as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).  A vocational goal is reasonably feasible when the following criteria are met: (1) a vocational goal must be identified; (2) a veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) a veteran must possess the necessary educational skills and background to pursue the goal or will be provided services by VA to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53(d).  

Put differently, the facts must show that the effects of a veteran's disabilities (service and nonservice-connected), when considered in relation to his circumstances, do not prevent him from successfully pursuing a vocational rehabilitation program and successfully becoming gainfully employed in an occupation consistent with a veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(h).  In contrast, achievement of a vocational goal is not currently reasonably feasible if the effects of a veteran's disabilities (service and nonservice-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal; or, are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  Id.

A veteran shall be determined to be rehabilitated to the point of employability when he is employable in an occupation for which a vocational rehabilitation program has been provided under 38 U.S.C. Chapter 31.  38 C.F.R. §§ 21.35(e), 21.283.  Rehabilitation to the point of employability may include the services needed to evaluate and improve a veteran's ability to undertake training; and train him to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  38 C.F.R. § 21.72.  Where a particular degree, diploma, or certificate is generally necessary for entry into the occupation, a veteran shall be trained to that level.  Id.

The purpose of "rehabilitated" status is to identify those cases in which the goals of a rehabilitation program or a program of employment services have been substantially achieved.  38 C.F.R. § 21.196(a).  A veteran's case shall be assigned to "rehabilitated" status from employment services status when his case meets the criteria for rehabilitation contained in 38 C.F.R. § 21.283. 

A veteran shall be declared "rehabilitated" when he has overcome the employment handicap to the maximum extent feasible as described in 38 C.F.R. § 21.283.  The term "suitably employed" includes employment in the competitive labor market, sheltered situations, or on a nonpay basis which is consistent with a veteran's abilities, aptitudes and interests if the criteria contained in paragraph (c)(1) or (2) of 38 C.F.R. § 21.283 are otherwise met.  See 38 C.F.R. § 21.283(b).  

A veteran will be found rehabilitated to the point of employability when he (1) is employed in the occupational objective for which a program of services was provided or in a closely related occupation for at least 60 continuous days; (2) is employed in an occupation unrelated to the occupational objective of a veteran's rehabilitation plan for at least 60 continuous days if a veteran concurs in the change and such employment follows intensive, yet unsuccessful, efforts to secure employment for a veteran in the occupational objective of a rehabilitation plan for a closely related occupation contained in a veteran's rehabilitation plan; is consistent with a veteran's aptitudes, interests, and abilities; and utilizes some of the academic, technical or professional knowledge and skills obtained under the rehabilitation plan; or, (3) pursues additional education or training, in lieu of obtaining employment, after completing his prescribed program of training and rehabilitation services if the additional education or training is not approvable as part of a veteran's rehabilitation program under this chapter; and achievement of employment consistent with a veteran's aptitudes, interests, and abilities will be enhanced by the completion of the additional education or training.  38 C.F.R. § 21.283(c).

A veteran under a rehabilitation plan who obtains employment without being declared rehabilitated to the point of employability, as contemplated by the plan, including a veteran in a plan consisting solely of employment services, is considered rehabilitated if (1) a veteran obtains and retains employment substantially using the services and assistance provided under the rehabilitation plan; (2) the employment obtained is consistent with a veteran's abilities, aptitudes, and interests; (3) maximum services feasible to assist a veteran to retain the employment obtained has been provided; and (4) a veteran has maintained the employment for at least 60 continuous days.  See 38 C.F.R. § 21.283(d).

The criteria for determining eligibility for employment assistance are contained in 38 C.F.R. § 21.47.  Individuals eligible to receive employment assistance include those who have not completed a period of rehabilitation to the point of employability under Chapter 31, but have elected to secure employment without completing the period of rehabilitation to the point of employability and are employable; or, have never received services for rehabilitation to the point of employability under Chapter 31 if they are employable or employed in a suitable occupation; have an employment handicap or a serious employment handicap; and need employment services to secure and/or maintain suitable employment.  See 38 C.F.R. § 21.47.

Employment assistance includes receipt of employment services as described in 
38 C.F.R. § 21.250.  Employment services includes job development and placement services in the form of direct placement assistance by VA or the utilization of the job development and placement services of various entities.  See 38 C.F.R. § 21.252.  Supportive services may also be provided during a period or program of employment services, to include a broad range of medical treatment care and services, supplies, license or other fees, and other special services.  38 C.F.R. § 21.254.  However, education and training services, other than brief training courses (i.e., review courses necessary for licensure), may not be provided to a veteran during a period or program of employment services.  Id.

As mentioned above, the Veteran seeks educational benefits in the form of VA assistance in obtaining a doctorate in clinical psychology.  Historically, in a July 2013 decision, the VRE Division of the RO in New York, New York determined that he was entitled to employment assistance only (i.e., job placement assistance) under 38 C.F.R. § 21.47 because of his current education level (a Bachelor of Science degree in psychology with a minor in nuclear engineering, and a Master of Business Administration degree) and past employment history (in medical sales), which allowed him to obtain and maintain appropriate sedentary employment regardless of the service-connected disabilities.  

Given that the Veteran was awarded employment assistance under 38 C.F.R. § 21.47, education and training services, including assistance in obtaining a doctorate in clinical psychology, is precluded as a matter of law.  See 38 C.F.R. § 21.254 (education and training services, other than brief training courses (i.e., review courses necessary for licensure), may not be provided to a veteran during a period or program of employment services).

Even assuming that the Veteran was also implicitly denied VRE benefits under a vocational rehabilitation program (in addition to the award/grant of VRE employment services), which may include developing such necessary educational skills as part of the program to achieve rehabilitation to the point of employability, the evidence does not demonstrate that he is in need of rehabilitation because of an employment handicap.  See 38 C.F.R. § 21.40(a).  

The evidence shows, particularly, the May 2013 session and interview to determine the Veteran's VRE eligibility that he had a sufficient level of education to obtain and maintain appropriate sedentary employment despite his complaint that the service-connected disabilities preclude him from obtaining employment in medical sales in the corporate or private sector.  Indeed, it was noted by the VRE counselor that he could find employment in more flexible environments, such as the government or non-profit sectors.  Instead, he expressed the desire to change career paths and pursue a profession of clinical psychology, which requires a doctorate in clinical psychology.  In short, the evidence does not establish that he has an employment handicap, defined as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(1); 38 C.F.R. §§ 21.35, 21.51.  

Important for this case, there are three "basic requirements" to establish eligibility for VRE services for the purposes of Chapter 31.  See 38 C.F.R. §§ 21.1(b), 21.40.  The first requirement, given the Veteran has a disability evaluation in excess of 20 percent, is a determination that he is in need of rehabilitation because of a serious employment handicap.  See 38 C.F.R. §§ 21.1(b)(1), 21.40(a).  The second and third requirements are that he and VA identify the services necessary for training and rehabilitation and develop a written plan describing the program goals and the means through which those goals will be achieved.  See 38 C.F.R. § 21.1(b)(2), (3).  Here, the underlying counseling narrative from May 2013 reflects a determination that he does not have any limitations or restrictions caused by his service-connected disabilities that would prevent him from obtaining or retaining employment consistent with his abilities, aptitudes, and interests.  

In this case, the Veteran primarily seeks to have VA provide additional training - namely, the financial support to pay for a doctorate in clinical psychology.  He has every right to seek career training at the level of his choosing, and is ultimately responsible for determining his needs for a more specialized certification or advanced education.  However, the purpose of Chapter 31 VA vocational rehabilitation services is not to provide the participant with whatever level of career training he or she chooses.  Rather, the purpose of such services is to provide a level of training that facilitates suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.70.  As his service-connected disabilities do not result in an impairment of his ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes and interests, the benefits afforded under Chapter 31 are simply not available to him.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veterans Claims Court has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving waiver request).  Such is the case with VA vocational rehabilitation programs.  Specifically, 38 C.F.R. § 21.420(a) provides that VA will inform a veteran in writing of findings affecting receipt of benefits and services under Chapter 31.  Moreover, 38 C.F.R. § 21.32 provides additional notice provisions. 

Here, the Veteran was provided a counseling session and interview to determine his VRE eligibility in May 2013.  In a July 2014 statement of the case, he was informed of the types of information and evidence deemed necessary to substantiate the claim, and identified the evidence he and VA provided.

The Veteran also received proper notice on July 8, 2013 of the basis for the July 2013 decision, and the criteria for VRE benefits.  In totality, he has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  He has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct.1696 (2009); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Further, the duty to assist has been satisfied in this case.  The record contains all current determinations pertaining to the dispositive issue on appeal.  Notably, the Veteran seeks educational benefits in the form of VA assistance in obtaining a doctorate in clinical psychology which, to some extent, is more appropriately addressed in an educational benefit claim.  He has not identified any other pertinent evidence, not already of record, which would be needed to arrive at a fair disposition of this appeal.

Additionally, in January 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the April 2015 Travel Board hearing, the undersigned Veterans Law Judge noted the issue on appeal.  The Veteran specifically requested a VA benefit of paying to obtain a doctorate in clinical psychology.  Importantly, the hearing discussions did not reveal any evidence that might be available that had not been submitted in addition to the VRE folder.  Under these circumstances, neither the questions asked by the undersigned nor his testimony gave rise to the possibility that evidence had been overlooked with regard to the claim for VRE benefits for the purpose of obtaining a DCP.   As such, it is consistent with Bryant, this VLJ has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may adjudicate the claim based on the current record.

Moreover, the issue presented is solely governed by statutory interpretation and/or the claim is barred as a matter of law.  In short, the claim being adjudicated herein is being decided based on law and not the undisputed facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, no further action is required regarding VA's duties to notify and assist.


ORDER

Entitlement to VRE benefits under the provisions of Chapter 31, Title 38, of the United States Code for the purpose of obtaining a doctorate in clinical psychology, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


